 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
_ - woe X DOCUMENT
PEDRO ALEJANDRO ESPINAL, ELECTRONICALLY FILED
DOC #:
Plaintiff, : DATE FILED: _/ [7 LO
-against- = Z——
RICH, SUPERINTENDENT OF ELMIRA ORDER
CORRECTIONAL FACILITY,
19-CV-10634 (KPF)(KNF)
Defendant. :
pene e ene - ween ee ee ween eee nn X
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

The Clerk of Court shall serve a copy of this order and the petition on the attorney general
of the state of New York by certified mail to 28 Liberty Street, New York, New York 10005.
Within sixty days of this order, the respondent shall serve and file: 1) an answer to the petition;
and 2) every transcript and brief identified in Rule 5 of the Rules Governing Section 2254 Cases
in the United States District Courts.

The petitioner may serve and file a reply to the respondent’s answer within thirty days
from the date he is served with the respondent’s answer.
Dated: New York, New York SO ORDERED:

January 7, 2020 ; _

[htt Prec smeeinater oP ATX

Copy mailed to: KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE
Pedro Alejandro Espinal
